 202DECISIONSOF NATIONALLABOR RELATIONS BOARDany other election of officers,agents or representatives of Local No. 1, inwhich Respondents voted or may vote.Clearlythe Board is asked to interfere in the internal affairs of a labor organiza-lion to the point of making it wholly impotent.Final ConclusionsThe TrialExaminer is convinced on the entire record and finds that the GeneralCounsel has not presented a cause of action upon which the Board can grant reliefand will therefore recommend that the consolidated complaint and each of thenine separate alleged causes of action comprising the complaint as issued be dismissed.CONCLUSIONS OF LAW1.The operations of theRespondents occur in commerce, within the meaning.of Section 2(6) and (7) of the Act.2.Local 1, Bricklayers,Masons andPlasterers'InternationalUnion of America,AFL--CIO, is a labororganizationwithinthe meaningof Section 2 (5) of the Act.3.TheRespondentshave not engagedin unfairlabor practices as alleged in thecomplaint,within the meaning of Section 8(a)(1) and(2) and Section 2(6) and (7)of the Act.[Recommendations omitted from publication.]National Hotel Company d/b/a Thomas Jefferson Hotel iandLocal 886, Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO,2Petitioner.Case No. 10-RC-4534.April 13, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before H. Carlton Byran, Jr., hear-ing officer.The hearing officer's rulings made at the hearings are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The parties stipulated that : The Employer is a Texas corpora-tion engaged in operating a hotel at Birmingham, Alabama; duringthe 12-month period preceding the date of the first hearing the Em-ployer purchased $7,500 worth of alcoholic beverages from the Stateof Alabama, which beverages originated outside that State; and dur-ing that same period the Employer's gross revenues were in excess of$500,000 of which more than 75 percent was derived from transientguests.The Employer declined to stipulate that it was engaged incommerce.On the basis of the above-stipulated facts, we find thatthe Employer is engaged in commerce within the meaning of the Act,The name ofthe Employerappears as corrected at the hearing.2 The name of the Petitioner appears as amended at the hearing127 NLRB No. 22. THOMAS JEFFERSON HOTEL203and it will effectuate the policies of the Act to assert jurisdictionherein.'2.The labor organization involved herein claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks in substance a unit of all the operating em-ployees at the Employer's hotel including drugstore employees, butexcluding the employees in the job classifications hereinafter dis-cussed.The Employer contends that the unit should include all these,classifications but should exclude the drugstore employees on theground that they are not employees of the Employer.Secretary to the sales manager:This employee maintains the files,types, and handles the correspondence for the sales manager.Thereis no evidence that she assists or acts in a confidential capacity toanyone who formulates, determines, and effectuates managementpolicies in the field of labor relations.Contrary to the Petitioner'scontention, we find that she is not a confidential employee and includeher in the unit.Employees of the auditing department:The auditing departmentconsists of the general cashier who collects the receipts from thecashiers throughout the hotel, makes bank deposits, provides changefor the cashiers, and makes minor disbursements; the auditor whodoes posting and billing to the individual ledger accounts and pre-pares payrolls for hotel personnel; and two clerks who assist theauditor.We find that these employees are office clerical employees.As the parties have not agreed to their exclusion, we shall includethem in the unit in accordance with Board policy 4Front office personnel:In this group are the following : The nightauditor who serves as a room clerk and cashier during evening hoursand makes an analysis of the day's business; room clerks who assignrooms to the guests and perform the other customary duties of theirposition; and front office cashiers who do posting of guests' accounts,collect bills, and cash checks. In accordance with Board policy weshall include them in the unit .'jPBX operators:These employees handle incoming and outgoingtelephone calls.We include them in the unit.'Coffee shop cashiers :These employees collect money from guestsfor purchases made at the coffee shop.We include them as operatingpersonnel.8 Dinkier-St. Charles Hotel, Inc.,124 NLRB 1302, footnote2.Floridan Hotel of Tampa,Inc.,124 NLRB 261.*Arlington Hotel Company,Inc.,126 NLRB 400.5 Arlington Hotel Company, Inc, supra.Floridan Hotel,supra. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDPart-time employees in the banquet department:There are about20 employees who are called in for part-time work as waiters andwaitresses for such functions as banquets and luncheons.They areemployed on a rotating basis, are carried on the regular payroll, andenjoy the same benefits as the regular employees.They average 20to 30 hours' work per week and 20 days of employment per month.We find that they are regular part-time employees, and include themin the unit.?Barbershop employees:These employees, three barbers and oneshoeshine boy, are on the regular payroll and enjoy the same benefitsand conditions of employment as the other employees, except thatthey are paid on a commission basis.We shall include them in theunit.So-called timekeepers:These employees work at the back door ofthe hotel observing all persons and guests entering and leaving.Theysee to it that the employees punch the timeclock but keep no timerecords.Their job includes the duty to see that unauthorized personsdo not enter and that articles of property are not brought in or re-moved without authority.Thus their function, at least in part, isto protect the Employer's property.As these so-called timekeeperscome within the Board's definition of guards, we exclude them fromthe unit.8Bartender:This individual works in the kitchen under the super-vision of the chef, preparing drinks on orders relayed to him by thewaiters in the cocktail lounge.As he has no authority to hire or dis-charge employees or effectively to recommend such action, and as hedoes not responsibly direct the waiters, we find that he is not a super-visor within the meaning of the Act, and include him in the unit.Drugstore employees :The drugstore is operated by an independentdrug company which leases space from the Employer.As a matterof convenience, the hotel handles the payroll of the drugstore em-ployees and is in turn fully reimbursed for their wages.However,the drug company maintains full control over the wages, hours, andconditions of employment for these employees.We find that theseemployees are not employees of the Employer and exclude them fromthe unit.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.All employees at the Employer's Thomas Jefferson Hotel, Birming-ham, Alabama, including engineering department employees, mainte-nance painters, laundry employees, kitchen employees, stewards de-7The Great Atlantic & Pacific Tea Company,119 NLRB 6038WalterboroManufacturing Corporation,106 NLRB 1383;Sidney Bluementhal & Co.(Caromount and Wilson Division),113 NLRB 791. DOHftMANN COMMERCIAL COMPANY, ETC.205partment employees, inspectresses, maids, linenroom clerks, seam-stress, hallboys and lobby porter in the housekeeping department,bellmen, elevator operators, room clerks, the night auditor and thecashiers in the front office, the secretary to the sales manager, thegeneral cashier, the auditor and the clerks in the auditing department,the PBX operators, part-time waiters and waitresses in the banquetdepartment, waitresses, busboys, busgirls, and cashiers in the bar de-partment, and the barbers and shoeshine boy in the barbershop, butexcluding soda dispensers in the drugstore, the confidential secretaryto the manager, the assistant manager, the superintendent of service,chief engineer, the laundry clerk, the housekeeper, the chief steward,the chef, the banquet captain, the hostess, so-called timekeeper, watch-men, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Dohrmann Commercial Company1and Dohrmann Hotel Sup-ply C0.2andFreight Checkers,Clerical Employees and Help-ers Union,Local 856, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case No. 20-RC-4039.April 13, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Paul A. Cassady, hearing,officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board' finds :1.The Companies took no position on jurisdiction.The recordshows that Commercial owns and operates a number ofretail storesin California and Arizona; its totalannual sales exceed$500,000.Hotel Supply, a wholly owned subsidiary of Commercial,wholesalesitems to hotels, hospitals, and other institutions through 11 States;its annual out-of-Statesalesexceed $50,000.The Board finds that theCompanies are engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Actto assertjurisdictionherein.4IHereinafter called Commercial.S HereinaftercalledHotelSupply.Hotel Supply's name appears as amended at thebearing.3Pursuant to the provisions of Section3(b) ofthe Act,the Boardhas delegated itspowers in connectionwiththis case to a three-member panel[-Chairman Leedom andMembers Bean and Fanning].4Carolina Supplies and Cement Co.,122NLRB88; SiemonsMailing Service,122NLRB 81.1¢7 NLRB No. 27.